Exhibit 10.21

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS OR THE SECURITIES LAWS OF ANY JURISDICTION. THE HOLDER
HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY
THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION MEETING
THE REQUIREMENTS OF RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT TO A
PERSON THAT IS NOT A U.S. PERSON WHO AGREES TO RESTRICTIONS ON RESALE THAT ARE
CONSISTENT WITH THE REQUIREMENTS OF REGULATION S UNDER THE U.S. SECURITIES ACT,
(C) FOLLOWING THE DISTRIBUTION COMPLIANCE PERIOD REQUIRED UNDER RULE 903 OF
REGULATION S UNDER THE SECURITIES ACT, IN THE UNITED STATES OR TO OR FOR THE
ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSONS IN THE UNITED STATES PURSUANT TO
AN AVAILABLE EXEMPTION UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS IN A TRANSACTION THAT IS EXEMPT FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR OTHER REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, OR
(D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, AND THE HOLDER HAS, PRIOR
TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL, OF RECOGNIZED
STANDING, OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE, REASONABLY
SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U. S.
SECURITIES ACT.

 

   API NANOTRONICS CORP.    NOTE     

SECURED CONVERTIBLE PROMISSORY NOTE

 

USD $                 June 23, 2009

FOR VALUE RECEIVED, the undersigned, API NANOTRONICS CORP. (the “Company”), a
Delaware corporation, hereby promises to pay to the order of              or
registered assigns (“Holder”), the principal sum of              dollars
($            ) (or such lesser amounts as may be outstanding from time to time
under this Note) on the Maturity Date, as defined in Section 1 below. Unless
otherwise set forth herein, all references to $ means United States dollars.

This Note is one of a series of Secured Convertible Promissory Notes made of
even date herewith or that may be made after the date hereof in each case by the
Company to evidence the Company’s indebtedness in connection with a transaction
relating to the purchase of the assets or a note made by Cryptek Technologies
Inc. (“Cryptek”) by the Company (this Note, together with all



--------------------------------------------------------------------------------

such other Secured Convertible Promissory Notes as may be outstanding from time
to time, the “Notes”).

1. Maturity. This Note shall be due and payable upon the earlier to occur of the
following events (the “Maturity Date”): (i) June 23, 2012; (ii) within ten
(10) days in the event the Company does not purchase by August 15, 2009 either
(A) all of the right, title and interest of Wachovia Bank National Association
(“Wachovia”) in that certain loan secured by the assets of Cryptek Technologies
Inc. (the “Cryptek Loan”) or (B) substantially all of the assets of Cryptek
Technologies Inc. (“Cryptek”) from Cryptek or (iii) in the event that the
Company purchases the Cryptek Loan, but does not acquire the assets of Cryptek
through a foreclosure or similar proceeding, then within thirty (30) days of the
date that all amounts due under the Cryptek Loan are repaid in full or the
Cryptek Loan is otherwise fully satisfied and retired.

2. Interest. Interest shall accrue on the unpaid principal balance hereof and on
any interest payment that is not made when due at the rate of twelve percent
(12%) per annum (the “Base Rate”) until the principal amount of this Note is
paid in full. Accrued interest shall be due and payable quarterly, on the last
day of each calendar quarter, March 31, June 30, September 30 and December 31,
of each year, with a final payment of accrued and unpaid interest due and
payable on the Maturity Date. In the Event of Default (as defined herein)
interest shall accrue on all unpaid amounts due hereunder, including without
limitation interest, at the rate of the Base Rate plus three percent (3%). If a
judgment is entered against Lender on this Note, the amount of the judgment so
entered shall bear interest at the highest rate authorized by law as of the date
of the entry of the judgment. In addition, in the event that the Company
purchases the rights, title and interest of Wachovia in the Cryptek Loan but
does not acquire the assets of Cryptek through a foreclosure or similar
proceeding and subsequently all amounts due under the Cryptek Loan are repaid in
full or the Cryptek Loan is otherwise fully satisfied and retired, the holder of
this Note shall receive a pro rata portion of one-third of the net gain realized
by the Company on the Cryptek Loan. The holder’s pro rata portion shall be
determined by a percentage equal to 100 times a fraction the numerator of which
is the principal amount of this Note and the denominator of which is the sum of
the principal amount of all Notes issued by API in connection with the purchase
of the Cryptek Loan and the amount of funds contributed by API to the purchase
of the Cryptek Loan. Net gain shall be the difference between the total amount
paid to the Company in satisfaction of the Cryptek Loan and all expenses and
costs, including, without limitation, legal fees and expenses, travel, due
diligence costs and accounting fees and expenses, incurred by the Company in
connection with the negotiations for and purchase of the Cryptek Loan and the
assets of Cryptek.

3. Payments. Payments of both principal and interest shall be made at the
principal executive office of the Company, or such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America, provided, that Holder, in its sole discretion, may require
that payments be made in Canadian funds, based on an exchange rate for the
Canadian dollar as reported in the Wall Street Journal on the date of this Note.
The Company shall notify Holder prior to any payment, and Holder shall instruct
the Company as to whether such payment shall be made in United

 

2



--------------------------------------------------------------------------------

States or Canadian funds. Payments shall be made pro rata among all holders of
Notes in accordance with the outstanding principal balances of their Notes.

So long as no Event of Default has occurred in this Note, all payments hereunder
shall first be applied to interest, then to principal. Upon the occurrence of an
Event of Default in this Note, all payments hereunder shall first be applied to
costs pursuant to Section 12.4, then to interest and the remainder to principal.

4. Registration, Transfer and Exchange of Notes. The Company will keep at its
principal office a register in which it will provide for the registration of and
transfer of this Note, at its own expense (excluding transfer taxes). If this
Note is surrendered at said office or at the place of payment named in this Note
for registration of transfer or exchange (accompanied in the case of
registration of transfer or exchange by a written instrument of transfer in form
satisfactory to the Company duly executed by or on behalf of the holder), the
Company, at its expense, will deliver in exchange one or more new notes in
denominations of $10,000 or larger multiples of $1,000, as requested by the
holder for the aggregate unpaid principal amount. Any note or notes issued in a
transfer or exchange shall carry the same rights to increase notes surrendered.
The Holder agrees that prior to making any sale, transfer, pledge, assignment,
hypothecation, or other disposition (each, a “Transfer”) of this Note, the
Holder shall give written notice to the Company describing the manner in which
any such proposed Transfer is to be made and providing such additional
information and documentation regarding the Transfer as the Company reasonably
requests. If the Company so requests, the Holder shall at his expense provide
the Company with an opinion of counsel (which counsel must be reasonably
satisfactory to the Company), in form and substance satisfactory to the Company,
that the proposed Transfer complies with applicable federal and state securities
laws. The Company shall have no obligation to Transfer this Note unless the
Holder thereof has complied with the foregoing provisions, and any such
attempted Transfer shall be null and void.

5. Registered Owner. Prior to due presentation for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
and holder of such Note for the purpose of receiving payment of principal of,
and interest on, such Note and for all other purposes.

6. Conversion.

Holder shall have the following conversion rights:

(a) Subject to the terms and conditions of this Note, Holder shall have the
right, at Holder’s option, at anytime after the date on which the Company
purchases substantially all of the assets of Cryptek through the foreclosure of
the Cryptek Loan to convert the outstanding principal amount of this Note and/or
accrued and unpaid interest or any portion thereof into shares of common stock,
$.001 par value (the “Common Stock”), of the Company, at a price per share equal
to the greater of (i) $.75 per share or (ii) the variable weighted average price
of the common stock of the Company as reported by the OTC Bulletin Board during
the three (3) consecutive trading days ending on the date the Company purchases
the Cryptek Loan from Wachovia, or in case an adjustment in such price has taken
place pursuant to the provisions of

 

3



--------------------------------------------------------------------------------

this Note, then at the price as last adjusted (such price or adjusted price
being referred to herein as the “Conversion Price”). Such rights of conversion
shall be exercised by Holder by giving written notice that Holder elects to
convert the stated portion of the principal amount of and/or accrued and unpaid
interest on this Note into Common Stock and by surrender of this Note
accompanied by a written instrument of transfer duly executed by Holder to the
Company, at the Company’s principal office (or such other office or agency of
the Company as the Company may designate by notice in writing to Holder) at any
time during its usual business hours. For convenience, the conversion of any
portion of the principal of or accrued interest on this Note into Common Stock
is hereinafter sometimes referred to as the “conversion” of this Note. Holder
may exercise this conversion right at any time and from time to time on and
after the date of its receipt of this Note. The exchange rate for conversion
shall be determined using the noon buying rate of the Federal Reserve Bank of
New York as of the date immediately preceding the date of conversion, or if not
available, as listed in the Wall Street Journal for the day immediately
preceding the date of conversion or, if determining the exchange rate using such
other method is appropriate or required under Securities and Exchange Commission
laws, rules or regulations or the laws, rules and regulations of any applicable
securities exchange national quotation system, then such method shall be used.

(b) Promptly after the receipt of the written notice referred to above and
surrender of this Note for conversion, the Company shall issue and deliver, or
cause to be issued and delivered, a certificate or certificates for the number
of whole shares of Common Stock issuable upon the conversion. Such conversion
shall be deemed to have been effected and the Conversion Price shall be the
Conversion Price as of the close of business on the date on which such written
notice shall have been received by the Company and this Note shall have been
surrendered for conversion as aforesaid, and at such time the person or persons
in whose name or names any certificate or certificates for shares of Common
Stock shall be issuable upon such conversion shall be deemed to have become at
such time the holder or holders of record of the shares represented thereby. In
the event that only a portion of this Note is converted, the Company shall
execute and deliver to Holder, at the expense of the Company, a new Note, in the
same form as this Note, in principal amount and accrued interest equal to the
unconverted portion of this Note.

(c) No fractional shares shall be issued upon conversion into Common Stock and
no payment or adjustment shall be made upon any conversion on account of any
cash dividends (having a record date prior to the effective date of conversion)
on the Common Stock issued upon such conversion. If any fractional share of
Common Stock would, except for the provisions of the first sentence of this
paragraph (c), be delivered upon such conversion, the Company, in lieu of
delivering such fractional share, shall pay to Holder an amount in cash equal to
the fraction represented by such share multiplied by the closing price of the
Common Stock on the conversion date.

(d) Whenever the Company shall (i) declare or pay a dividend or make a
distribution on shares of Common Stock in shares of Common Stock or in any other
shares of capital stock of the Company or in other securities of the Company
(ii) subdivide, split or reclassify the outstanding shares of Common Stock into
a greater number of shares of Common Stock or (iii) combine or reclassify the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the Conversion Price in effect at the time of the record date for such

 

4



--------------------------------------------------------------------------------

dividend or distribution or on the effective date of such subdivision, split,
combination or reclassification, shall be proportionately adjusted so that
Holder shall upon conversion into shares of Common Stock after such time, be
entitled to receive the number of shares of Common Stock or other securities of
the Company which Holder would have been entitled to receive immediately after
such time had this Note been converted into shares of Common Stock immediately
prior to such time. Such adjustment shall be made successively each time any
event described in this paragraph (d) shall occur.

(e) In case of any reclassification, capital reorganization or change by the
Company of the outstanding shares of Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision, combination or reclassification of the outstanding
shares of Common Stock into a greater or lesser number of shares of Common Stock
(which is treated in paragraph (d) above), but including any change of such
shares into one or more other classes or series of shares of capital stock), or
in case of any consolidation of the Company with, or merger of the Company with
or into, another person (other than a consolidation or merger in which the
Company is the continuing entity and which does not result in any
reclassification or change of the Company’ outstanding shares), or in case of
any sale or other conveyance to another person of the property of the Company as
an entirety or substantially as an entirety, the Company or such successor or
purchasing person shall provide, as a condition to such transaction, that Holder
shall acquire, upon conversion of, or in exchange for, this Note the kind and
amount of shares and other securities and property (including cash and evidences
of indebtedness) which would have been received by Holder upon such
reclassification, reorganization, change, consolidation, merger, or sale or
conveyance of assets if Holder had converted this Note into shares of Common
Stock immediately prior thereto. Such other person, which shall thereafter be
deemed to be the Company for purposes of this paragraph (e), shall provide for
similar future adjustments as nearly equivalent as may be practicable to the
adjustments provided herein. Such adjustment shall be made successively each
time any event described above in this paragraph (e) shall occur.

(f) In the event the Company at any time after the date of the original issuance
of this Note shall distribute shares of stock or other securities of other
persons, evidences of indebtedness issued by the Company or other property
(other than cash) to the holders of its Common Stock by way of dividend or
otherwise, in either case other than in connection with a capital
reorganization, consolidation, merger or sale or other conveyance of all or
substantially all of the Company’s assets (each of which transactions is
provided for in paragraph (e) above), then, in each such case, Holder, upon
conversion of this Note into shares of Common Stock as provided hereby, shall be
entitled to receive, and the Company shall reserve for issuance to Holder upon
such conversion, the shares of stock or other securities, evidences of
indebtedness, or other property which it would have been entitled to receive if
it had so converted and become the holder of record of the shares of Common
Stock issued upon such conversion immediately prior to the record date fixed for
the determination of the stockholders entitled to receive such dividend or
distribution. The foregoing adjustments shall be made successively whenever any
event listed above in this paragraph (f) shall occur.

(g) Upon the occurrence of any event requiring an adjustment of the Conversion
Price, then and in each such case the Company shall give prompt written notice
thereof to

 

5



--------------------------------------------------------------------------------

Holder, which notice shall state the Conversion Price resulting from such
adjustment, setting forth in reasonable detail the method upon which such
calculation is based and stating that such adjustment calculation has been
reviewed and approved by the Company’s independent certified public accountants.

(h) In case at any time:

(i) the Company shall declare any dividend upon its Common Stock payable in
cash, stock, property or any security (whether of the Company or otherwise) or
make any other distribution to the holders of its Common Stock;

(ii) the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of stock of any class or other rights;

(iii) there shall be any capital reorganization or reclassification of the
capital stock of the Company, or a consolidation or merger of the Company with
or into, or a sale of all or substantially all its assets to, another entity or
entities; or

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in any one or more of said cases, the Company shall give (A) at least 10
days prior written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, distribution or subscription
rights or for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up and (B) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, or at least
10 days prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause (A) shall also specify, in the
case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock shall be entitled thereto and such notice in
accordance with the foregoing clause (B) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, as the case may be.

(i) The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon the
conversion of this Note, as provided in this Note, free from any pre-emptive
rights (if any), such number of shares of Common Stock as shall then be issuable
upon the conversion of this Note. The Company covenants that all shares of
Common Stock which shall be so issued shall be duly and validly issued and fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof, and, without limiting the generality of the foregoing, the
Company covenants that it shall from time to time take all such action as may be
requisite to assure that the par value per share of the Common Stock is at all
times equal to or less than the Conversion Price in effect at the time. The
Company shall not take any action which results in any adjustment of the
Conversion Price if the total number of shares of Common Stock which have been
issued at or

 

6



--------------------------------------------------------------------------------

prior to the time such action was taken and those which are issuable after such
action upon conversion of this Note and exercise of all options and conversion
of all convertible securities of the Company would exceed the total number of
shares of Common Stock authorized by the Company’ Certificate of Incorporation.

(j) The issuance to the Holder of certificates for shares of Common Stock upon
conversion of this Note shall be made without charge to the holder for any
issuance, stock transfer or documentary stamp tax in respect thereof. All such
certificates shall bear a legend stating that the shares represented by such
certificates have not been registered under the U.S. Securities Act of 1933, as
amended, or applicable state or provincial law and such other legends as are
customary for unregistered securities.

(k) No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least one percent in such
price; provided, however, that any such adjustment which is not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.

7. Prepayment.

7.1 Optional Prepayment. The Company, at its option and without any premium, may
prepay in whole or in part the principal amount of this Note at 100% of the face
value of this Note at any time; provided, however that the Company shall give
Holder not less than 10 days written notice prior to any pre-payment of this
Note (the “Prepayment Notice”). The Prepayment Notice shall specify the date
upon (“Prepayment Date”) and the place at which, payment may be obtained and
shall call upon the Holder to surrender this Note to the Company in the manner
and at the place designated. On the Prepayment Date, the Holder shall surrender
this Note to the Company in the manner and at the place designated in the
Prepayment Notice, and thereupon prepayment shall be made to Holder and this
Note shall be cancelled. In the event that less than all the principal amount of
this Note is prepaid, upon surrender of this Note to the Company, the Company
shall execute and deliver to Holder a new note or notes in principal amount
equal to the unpaid principal amount of this Note. The Company shall, at the
time of any such prepayment, pay to the holder of this Note all interest accrued
and unpaid to the Prepayment Date. The parties acknowledge that Holder may
effect Holder’s conversion rights under Section 6 prior to any such Prepayment
Date, notwithstanding receipt of a Prepayment Notice.

7.2 Cessation of Rights. From and after the Prepayment Date, unless there has
been a default under the Prepayment Notice, all interest on the redeemed
principal amount shall cease to accrue and all rights of Holder as a Holder of
this Note shall cease with respect to the principal amount prepaid and, with
respect to such amount, this Note thereafter shall not be deemed to be
outstanding for any purpose whatsoever. By acceptance of this Note, Holder
agrees to execute and deliver such documents as may be reasonably requested from
time to time by the Company in order to implement the foregoing provisions of
this Section.

 

7



--------------------------------------------------------------------------------

8. Covenants of the Company. The Company covenants and agrees that it shall not,
without the prior written approval of the Holder:

8.1 Obtain or incur any indebtedness or other monetary obligations that are
senior to or on parity with the Note.

8.2 Allow, suffer or cause to exist any lien, claim, security interest or
encumbrance on the Company’s property or assets, other than purchase money
indebtedness incurred in the ordinary course of business.

9. Events of Default.

9.1 Occurrences of Events of Default. Each of the following events shall
constitute an “Event of Default” for purposes of this Note:

(a) if the Company fails to pay any amount payable under this Note and such
default is not cured within ten (10) days of written notice from the Holder;

(b) if the Company breaches any of its representations, warranties or covenants
set forth in this Note and such breach is not cured within thirty (30) days of
notice of such breach;

(c) the commencement of an involuntary case against the Company or any of its
subsidiaries under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or the appointing of a receiver, liquidator,
assignee, custodian, trustee or similar official of the Company or for any
substantial part of the Company or one of its subsidiary’s property, or ordering
the winding-up or liquidation of the Company or one of its subsidiary’s affairs;

(d) if the Company or any of its subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian or
similar official of the Company or its subsidiary or for any substantial part of
the Company or one of its subsidiary’s property, or shall make any general
assignment for the benefit of creditors, or shall take any corporate action in
furtherance of any of the foregoing; or

(e) if the Company’s business shall fail, as determined in good faith by the
Holder and evidenced by the Company’s inability to pay its ongoing debts as such
debts become due.

9.2 Acceleration Upon Event of Default. If any Event of Default shall have
occurred and be continuing, for any reason whatsoever (and whether such
occurrence

 

8



--------------------------------------------------------------------------------

shall be voluntary or involuntary or come about or be effected by operation of
law or otherwise), the unpaid principal amount of, and the accrued interest on,
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Company.

10. Investment Representations of the Holder. With respect to the purchase of
this Note, the Holder hereby represents and warrants to the Company as follows:

10.1 Experience. The Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests.

10.2 Not a U.S. Person. The Holder is not a U.S. Person as defined in Rule 902
of Regulation S under the Securities Act of 1933 (the “Act”) and was not formed
for the purpose of investing in securities not registered under the Act;

10.3 Own Account. The Holder is not acquiring the Note for the account or
benefit of a U.S. Person;

10.4 Offer Location. The offer to purchase the Note of the Company was made to
the Holder outside of the United States;

10.5 Regulation S. All subsequent offers and sales of the Note and the common
stock issuable upon conversion of the Notes shall be made in compliance with the
resale provisions of Regulation S under the Act, pursuant to Rule 144
promulgated thereunder, pursuant to another applicable exemption from
registration under the Act, or pursuant to an effective registration statement
(however, no registration rights are granted hereby); and in each case, in
accordance with any applicable state securities laws. In any case, neither the
Note nor the common stock issuance upon conversation of the Notes will be resold
or transferred to a U.S. person(s) or for the account or benefit of a U.S.
person or within the United States until the end of the six month period
distribution compliance commencing on the later of (i) the date of this
subscription agreement and (ii) the date the undersigned’s subscription funds
have been received by the Company and thereafter cannot be sold to a U.S.
person, for the account or benefit of a U.S. person or within the United States,
unless the Shares are registered under the Act or are exempt from the
registration requirements of the Act;

10.6 Registration Exemption. The Holder understands that the Note is being
offered and sold to it in reliance on the exemption from the registration
requirements of United States federal and state securities laws;

10.7 Representations True. The Holder understands that the Company is relying
upon the truth and accuracy of the representations, warranties, agreement and
understandings of the undersigned set forth herein in order to determine the
applicability of such exemption and the suitability of the undersigned to
acquire the Note.

 

9



--------------------------------------------------------------------------------

10.8 Access to Data. The Holder has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management and has
also had an opportunity to ask questions of the Company’s officers, which
questions were answered to its satisfaction.

11. Security. This Promissory Note is secured by a Security Agreement (the
“Security Agreement”) dated the date hereof among Holder and the Company and the
Subsidiaries. This Promissory Note, the Security Agreement and any and all other
agreements presently existing or hereafter entered into which evidence and/or
secure any indebtedness from the Company to Holder shall hereinafter be
collectively referred to as the “Loan Documents.” The terms, covenants,
conditions, provisions, stipulations and agreements of the Loan Documents are
hereby made a part of this Note, to the same extent and with the same effect as
if they were fully set forth herein. The Company does hereby covenant to abide
by and comply with each and every term, covenant, condition, provision,
stipulation and agreement set forth in the Loan Documents.

12. Miscellaneous.

12.1 Invalidity of Any Provision. If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provisions or part hereof had never been
contained herein, but only to the extent of its invalidity, illegality or
unenforceability.

12.2 Governing Law. The Note shall be governed in all respects by the laws of
the State of Delaware, excluding its conflict of laws.

12.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given (i) on the date
of delivery if delivered personally, (ii) one (1) business day after
transmission by facsimile transmission with a written confirmation copy sent by
first class mail, or (iii) five (5) days after mailing if mailed by first class
mail, to the following addresses:

 

If to the Company:    API Nanotronics Corp.    229 Colonnade Road    Ottawa,
Ontario    K2E 7K3 Canada    Attention: Chief Financial Officer

And if to the Holder, to the address or facsimile number of Holder as set forth
on the Company’s records, or such other address as the Holder has provided to
the Company by notice duly given.

 

10



--------------------------------------------------------------------------------

12.4 Collection. If the indebtedness represented by this Note or any part
thereof is collected at law or in equity or in bankruptcy, receivership or other
judicial proceedings or if this Note is placed in the hands of attorneys for
collection after the occurrence of an Event of Default, the Company agrees to
pay, in addition to the outstanding principal and accrued interest payable
hereon, reasonable attorneys’ fees and costs incurred by the Holder, or on
behalf of the Holder by a representative of the Holder.

12.5 Successors and Assigns. The rights and obligations of the Company and the
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

12.6 Waivers. The Company and any endorsers, sureties, guarantors, and all
others who are, or may become liable for the payment hereof severally: (a) waive
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, (b) consent to all extensions of time, renewals,
postponements of time of payment of this Note or other modifications hereof from
time to time prior to or after the maturity date hereof, whether by acceleration
or in due course, without notice, consent or consideration to any of the
foregoing, (c) agree to any substitution, exchange, addition, or release of any
of the security for the indebtedness evidenced by this Note or the addition or
release of any party or person primarily or secondarily liable hereon, (d) agree
that Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder or against the security in order to enforce the payment of this Note
and (e) agree that, notwithstanding the occurrence of any of the foregoing
(except by the express written release by Holder of any such person), the
Company shall be and remain, directly and primarily liable for all sums due
under this Note.

12.7 Time. Time is of the essence in this Note.

12.8 Captions. The captions of sections of this Note are for convenient
reference only, and shall not affect the construction or interpretation of any
of the terms and provisions set forth in this Note.

12.9 Number and Gender. Whenever used in this Note, the singular number shall
include the plural, and the masculine shall include the feminine and the neuter,
and vice versa.

12.10 Remedies. All remedies of the Holder shall be cumulative and concurrent
and may be pursued singly, successively, or together at the sole discretion of
the Holder and may be exercised as often as occasion therefor shall arise. No
act of omission or commission of the Holder, including specifically any failure
to exercise any right, remedy or recourse shall be effective unless it is set
forth in a written document executed by the Holder and then only to the extent
specifically recited therein. A waiver or release with reference to one event
shall not be construed as

 

11



--------------------------------------------------------------------------------

continuing as a bar to or as a waiver or release of any subsequent right,
remedy, or recourse as to any subsequent event.

12.11 No Waiver by Holder. The acceptance by Holder of any payment under this
Note which is less than the amount then due or the acceptance of any amount
after the due date thereof, shall not be deemed a waiver of any right or remedy
available to Holder nor nullify the prior exercise of any such right or remedy
by Holder. None of the terms or provisions of this Note may be waived, altered,
modified or amended except by a written document executed by Holder and then
only to the extent specifically recited therein. No course of dealing or conduct
shall be effective waive, alter, modify or amend any of the terms or provisions
hereof. The failure or delay to exercise any right or remedy available to Holder
shall not constitute a waiver of the right of the Holder to exercise the same or
any other right or remedy available to Holder at that time or at any subsequent
time.

12.12 Submission to Jurisdiction. BORROWER, AND ANY ENDORSERS, SURETIES,
GUARANTORS AND ALL OTHERS WHO ARE, OR WHO MAY BECOME, LIABLE FOR THE PAYMENT
HEREOF SEVERALLY, IRREVOCABLY AND UNCONDITIONALLY (A) AGREE THAT ANY SUIT,
ACTION, OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO, OR IN CONNECTION
WITH THIS NOTE SHALL BE BROUGHT AND MAINTAINED IN THE COURTS IN AND FOR SUFFOLK
COUNTY, NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF NEW YORK; (B) CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (C) WAIVE ANY OBJECTION WHICH IT OR
THEY MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION, OR PROCEEDING IN
ANY OF SUCH COURTS.

12.13 Waiver of Trial by Jury. HOLDER AND BORROWER HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER TO MAKE THE LOAN EVIDENCED BY
THIS NOTE.

[signature page follows]

 

12



--------------------------------------------------------------------------------

API NANOTRONICS CORP., a Delaware corporation By:  

/s/ Stephen Pudles

  Stephen Pudles   Chief Executive Officer

 

HOLDER

 

By:  

 

Signature:  

 

Title:  

 

 

13